ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_07_FR.txt.                      625




                           Déclaration de M. le juge ad hoc Guillaume



                        Conditions de l’octroi de mesures conservatoires — Recours en interprétation —
                     Contestation portant tant sur le dispositif de l’arrêt de 1962 que sur certains
                     motifs — Motifs ayant force obligatoire — Compétence.
                        Création d’une zone démilitarisée — Situation du temple de Préah Vihéar dans
                     cette zone — Garanties données au Cambodge.

                        1. Le Royaume du Cambodge a présenté à la Cour une requête en
                     interprétation de l’arrêt rendu par cette dernière le 15 juin 1962 dans l’af-
                     faire du Temple de Préah Vihéar (Cambodge c. Thaïlande). Il a accompa-
                     gné cette requête d’une demande en indication de mesures conservatoires
                     en vue de sauvegarder les droits qu’il estime tenir de cet arrêt. La Thaï-
                     lande a soutenu que la requête du Cambodge tendait en fait à la revision
                     et à l’exécution de l’arrêt de 1962 et devait par suite être rayée du rôle de
                     la Cour comme manifestement irrecevable. La Cour a écarté à l’unani-
                     mité ces conclusions et a par suite recherché si les conditions requises
                     pour l’octroi de mesures conservatoires étaient en l’espèce remplies.
                        2. La Cour a en premier lieu rappelé qu’elle est compétente pour
                     connaître d’une demande en interprétation fondée sur l’article 60 du Sta-
                     tut dès lors qu’il existe « une contestation sur le sens et la portée » d’un
                     arrêt rendu par elle (ordonnance, par. 21). Elle a précisé que l’article 60
                     ne soumet les demandes en interprétation à aucune condition de délai
                     (ibid., par. 37). Elle a cependant ajouté qu’elle « ne peut indiquer des
                     mesures conservatoires dans le cadre d’une procédure en interprétation
                     d’un arrêt que si elle constate qu’il semble prima facie exister une « contes-
                     tation » au sens de l’article 60 du Statut » (ibid., par. 21). Cette contesta-
                     tion peut porter sur le dispositif de l’arrêt ou sur ses motifs dans la mesure
                     où ceux‑ci sont inséparables du dispositif (ibid., par. 23).
                        3. En l’espèce, la Cour a relevé à juste titre l’existence de trois contes-
                     tations. Elle a noté tout d’abord que les Parties étaient en double désac-
                     cord sur le sens et la portée du paragraphe 2 du dispositif de l’arrêt de
                     1962 concernant l’évacuation par la Thaïlande des environs du temple.
                     Elle a en outre relevé qu’elles s’opposaient « sur la question de savoir si
                     l’arrêt a ou non reconnu avec force obligatoire la ligne tracée sur la carte
                     de l’annexe I comme représentant la frontière entre les deux Parties »
                     (ibid., par. 31). Elle a rappelé sur ce point qu’« une divergence de vues sur
                     la question de savoir si tel ou tel point a été décidé avec force obligatoire
                     constitue … un cas qui rentre dans le cadre de l’article 60 du Statut »
                     (ibid.).
                        4. Cette question essentielle étant tranchée, il restait à la Cour à recher-
                     cher si les autres conditions requises pour l’octroi de mesures conserva-

                     92




6 CIJ1023.indb 180                                                                                       18/06/13 10:38

                     626 	       demande en interprétation (décl. guillaume)

                     toires étaient remplies. A cet égard, la Cour n’a eu aucune difficulté à re­-
                     connaître comme « plausibles » les droits invoqués par le Cambodge sur
                     la base de l’interprétation donnée par lui à l’arrêt de 1962. Elle n’a pas eu
                     davantage de difficulté à constater l’urgence qui s’attachait à l’octroi de
                     mesures conservatoires.
                        5. Je souscris entièrement à ces diverses constatations de la Cour qui, à
                     mon sentiment, permettront à celle-ci de se prononcer le moment venu
                     sur l’ensemble des conclusions présentées par le Cambodge.
                        6. Il n’a en revanche pas été aisé pour la Cour de déterminer les mesures
                     conservatoires à adopter, compte tenu des données dont elle disposait sur
                     les forces armées en présence. En outre, ces mesures ne devaient à l’évi-
                     dence pas préjuger le fond. Elles devaient dès lors viser les deux Parties,
                     et ne pouvaient faire état ni de la frontière reconnue dans les motifs de
                     l’arrêt de 1962 ni des revendications de la Thaïlande, qui d’ailleurs avaient
                     varié dans le temps.
                        7. Cela explique pourquoi la Cour a décidé d’établir une zone démili-
                     tarisée provisoire relativement vaste. Cette zone inclut les secteurs com-
                     pris entre la frontière reconnue en 1962 et les lignes revendiquées par la
                     Thaïlande. Mais elle comprend aussi des territoires sur lesquels la souve-
                     raineté thaïlandaise n’est pas contestée par le Cambodge et la souverai-
                     neté cambodgienne n’est pas contestée par la Thaïlande. Elle a en effet été
                     délimitée à seule fin de prévenir la reprise d’activités militaires dans la
                     zone ou en direction de celle-ci.
                        8. Ceci explique que le temple lui-même soit compris dans la zone
                     démilitarisée. Le Cambodge n’en pourra pas moins continuer à stationner
                     dans les secteurs relevant de sa souveraineté, et notamment dans le temple,
                     les personnels nécessaires à la sécurité des personnes et des biens (ordon-
                     nance, par. 61), qu’il s’agisse de personnel de police ou de gardes ou gar-
                     diens. Ceux-ci devront nécessairement disposer des armes et munitions
                     requises à cet effet. Enfin, la Thaïlande devra ne « pas faire obstacle au
                     libre accès du Cambodge au temple … ni à la possibilité pour celui‑ci d’y
                     ravitailler son personnel non militaire » qui y demeurera (ibid., par. 69,
                     B 2)).
                        9. J’aurais personnellement préféré que le temple lui‑même soit exclu
                     de la zone démilitarisée. Il m’a semblé cependant que l’essentiel était
                     d’établir une telle zone, dès lors que les droits du Cambodge sur le temple
                     étaient garantis. Or cette condition m’a paru remplie : l’ordonnance de la
                     Cour rappelle en effet la souveraineté du Cambodge sur le temple, lui
                     assure le libre accès au temple et lui permet d’y stationner les personnels
                     et notamment les personnels de police nécessaires pour y assurer la sécu-
                     rité des personnes et des biens.

                                                                (Signé) Gilbert Guillaume.




                     93




6 CIJ1023.indb 182                                                                                   18/06/13 10:38

